By the Court,

Nelson, J.
The mortgage in this case, although executed to secure the delivery of specific articles, is equivalent to a mortgage to secure the payment of money. The value of the salt was liquidated, the mortgagee being authorised to retain $500 out of the proceeds of the sale of the mortgaged premises; and therefore, on default being made in complying with the condition of the mortgage, the mortgagee had the right to resort to a statute foreclosure. The foreclosure is valid, and the plaintiff is entitled to judgment.
Judgment for plaintiff.